Citation Nr: 1709694	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  10-24 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a dental disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the left lower extremity.

4.  Entitlement to an effective date earlier than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial rating greater than 10 percent for status-post cerebrovascular accident.

6.  Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a disability rating greater than 30 percent for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include generalized anxiety disorder and depressive disorder.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

10.  Entitlement to special monthly compensation based on housebound status after November 1, 2008.

11.  Entitlement to service connection for bilateral carpal tunnel syndrome.

12.  Entitlement to service connection for restless leg syndrome.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from January 1966 to December 1968, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted the Veteran's claims of service connection for status-post cerebrovascular accident, assigning a temporary 100 percent rating effective April 17, 2008, and a 10 percent rating effective November 1, 2008, and for special monthly compensation based on housebound status from August 1, 2008, to November 1, 2008.  The RO also denied the Veteran's claims of service connection for tinnitus and entitlement to a TDIU.  The Veteran disagreed with this decision in August 2009 with respect to the denial of a TDIU.  He disagreed with the remaining claims adjudicated in this decision in June 2010.  He perfected a timely appeal in June 2010 and in July 2011, respectively.

This matter also is on appeal from a February 2010 rating decision in which the RO denied the Veteran's claim of service connection for bilateral carpal tunnel syndrome (which was characterized as separate service connection claims for carpal tunnel of the left upper extremity and for carpal tunnel of the right upper extremity).  The Veteran disagreed with this decision in June 2010.  He perfected a timely appeal in July 2011.

This matter next is on appeal from a March 2012 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for a dental disability and for restless leg syndrome.  The Veteran disagreed with this decision in April 2012.  He perfected a timely appeal in June 2012.

The Veteran appointed his current Agent to represent him before VA by filing a completed VA Form 21-22 in December 2012.

This matter next is on appeal from a May 2013 rating decision in which the RO denied the Veteran's claim for a disability rating greater than 30 percent for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and depressive disorder (which was characterized as generalized anxiety disorder and depressive disorder).  The Veteran disagreed with this decision in June 2013.  He perfected a timely appeal in December 2013.

This matter finally is on appeal from a September 2014 rating decision in which the RO assigned higher 20 percent ratings effective August 25, 2014, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.  The Veteran disagreed with this decision in January 2015, seeking an earlier effective date than August 25, 2014, for the 20 percent ratings for service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity and increased ratings for both of these disabilities.  He perfected a timely appeal in December 2015.

A Travel Board hearing was held at the RO in June 2016 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Although the increased rating claim for the Veteran's psychiatric disability was not specifically listed in the opening remarks of the hearing, the Veteran did testify to the issue during the hearing.  Therefore, the hearing request is considered fulfilled.  

Additionally, in statements made on the record at his hearing, the Veteran requested that his appeal for special monthly compensation based on housebound status after November 1, 2008, and for service connection for bilateral carpal tunnel syndrome and for restless leg syndrome be withdrawn.  Having reviewed the evidence, to include the Veteran's hearing testimony, the Board finds that the issues on appeal should be characterized as stated on the title page of this decision.

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The evidence does not show that the Veteran experiences any current dental disability which is attributable to active service.

2.  The Veteran was a heavy vehicle driver in service in Vietnam, and as such experienced significant noise exposure.  He has competently described having ringing in his ears while he served in Vietnam and soon after he separated from service.  He continues to having ringing in his ears currently. 

3.  In a rating decision dated on March 28, 2002, the AOJ granted service connection for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity, assigning separate 10 percent ratings effective February 22, 2001; this decision was not appealed and became final.

4.  The Veteran did not submit correspondence or otherwise claim an increase for the disability of peripheral neuropathy of the lower extremities.  Rather, his routine future VA examination on August 25, 2014 was the earliest factually ascertainable date that his service-connected peripheral neuropathy of the lower extremities had increased in severity.

5.  The evidence shows that the Veteran's status-post cerebrovascular accident has resolved and he currently experiences no compensable disability.

6.  The evidence shows that the Veteran's peripheral neuropathy of the left lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve.

7.  The evidence shows that the Veteran's peripheral neuropathy of the right lower extremity is manifested by, at worst, moderate incomplete paralysis of the sciatic nerve.

8.  The evidence shows that the Veteran's acquired psychiatric disability other than PTSD is manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity.

9.  Service connection is in effect for generalized anxiety disorder and depressive disorder, evaluated as 30 percent disabling effective April 9, 2008, coronary artery disease, evaluated as 30 percent disabling effective August 1, 2008, diabetes mellitus, evaluated as 20 percent disabling effective February 22, 2001, diabetic neuropathy of the left lower extremity, evaluated as 20 percent disabling effective August 25, 2014, diabetic neuropathy of the right lower extremity, evaluated as 20 percent disabling effective August 25, 2014, status-post cerebrovascular accident, evaluated as 10 percent disabling effective November 1, 2008, and diabetic nephropathy, evaluated as zero percent disabling effective June 1, 2004.

10.  The evidence shows that the Veteran is not precluded from securing or maintaining a substantially gainful occupation solely by reason of his service-connected acquired psychiatric disability other than PTSD, peripheral neuropathy of the left lower extremity, and/or peripheral neuropathy of the right lower extremity.

11.  In statements made on the record at his June 2016 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran requested that his appeal for special monthly compensation based on housebound status after November 1, 2008, and for service connection for bilateral carpal tunnel syndrome and for restless leg syndrome be withdrawn.


CONCLUSIONS OF LAW

1.  A dental disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1721, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.381, 4.150, 17.161 (2016).

2.  Tinnitus, a chronic disability of the organic nervous system, is presumed to have been incurred in the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for an earlier effective date than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.119, 4.124a, Diagnostic Code (DC) 7913-8520 (2016).

4.  The criteria for an earlier effective date than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.119, 4.124a, DC 7913-8520 (2016).

5.  The criteria for an initial rating greater than 10 percent for status-post cerebrovascular accident have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8007 (2016).

6.  The criteria for a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, DC 7913-8520 (2016).

7.   The criteria for a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, 4.124a, DC 7913-8520 (2016).  

8.  The criteria for a 50 percent rating for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.130, DC 9400 (2016).

9.  The criteria for a TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.16 (2016).

10.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to special monthly compensation based on housebound status beyond November 1, 2008.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

11.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for bilateral carpal tunnel syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

12.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for restless leg syndrome.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claim of service connection for tinnitus, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
With respect to the Veteran's higher initial rating claim for status-post cerebrovascular accident, the Board notes that this claim is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  Likewise, the earlier effective date claims for peripheral neuropathy of the lower extremities are "downstream" elements of the AOJ's grant of service connection for these disabilities.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the remaining claims, VA's duty to notify was satisfied by letters dated in November 2008, March 2009, August 2011, and in April 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in VVA and in VBMS have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

With respect to the Veteran's higher initial rating claim for status-post cerebrovascular accident and his increased rating claims for peripheral neuropathy of the bilateral lower extremities and an acquired psychiatric disability other than PTSD, he has been provided with VA examinations which address the current nature and severity of each of these disabilities.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Although the Veteran is arguing that his disabilities are worse than rated, the Board has compared the Veteran's June 2016 hearing testimony with his symptoms noted on the subsequent examinations and finds they are largely the same symptoms.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding these claims.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

With respect to the Veteran's earlier effective date claims, the Board notes that there is no duty to provide an examination or a medical opinion in this case because such evidence would not be relevant to these claims.  There also is no competent evidence, other than the Veteran's statements, which indicates that a dental disability may be associated with service.  The Veteran is not competent to testify as to the etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection 

The Veteran contends that he incurred a dental disability as a result of in-service dental treatment.  He also contends that his in-service dental treatment caused him to need to wear dentures currently.  The Veteran also contends that his current tinnitus is the result of noise exposure in service. 


Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Where a Veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as tinnitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 C.F.R. §§ 3.307, 3.309 (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because a dental disability is not explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims is inapplicable to the Veteran's currently appealed claim.

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, DC's 9900-9916.

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility for treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

Dental Disability 

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for a dental disability.  The Veteran essentially contends that in-service dental treatment caused or contributed to his current (unspecified) dental disability and requires him to wear dentures.  The evidence does not support the Veteran's assertions regarding an etiological relationship between any in-service dental problems and any current dental disability which may be due to service.  It shows instead that the Veteran does not experience any current dental disability which is attributable to active service.  The Veteran's service dental records indicate that he had 3 teeth (teeth # 3, 16, and 19) extracted in 1966 and in 1967 while on active service.  His separation physical examination shows that he also had 2 restorable teeth.  The Veteran denied any in-service history of severe tooth or gum trouble at his separation physical examination.  

There is no evidence of dental trauma during service.  The Veteran testified at his June 2016 Board hearing that he had 3 teeth pulled during active service and he currently wore dentures.  See Board hearing transcript dated June 14, 2016, at pp. 19-20.  When asked specifically about dental trauma during his hearing, the Veteran testified that his only "trauma" was having those teeth extracted.  He did not attribute this to an accident or other actual trauma to the mouth.  
A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced a dental disability at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The treatment which the Veteran received while on active service (multiple tooth extractions) constitutes mere dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  In this case, there is no evidence of a dental disability at any time during the pendency of this appeal.  In summary, the Board finds that service connection for a dental disability is not warranted.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of a dental disability have been continuous since service.  He asserts that he continued to experience symptoms relating to a dental disability after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of a dental disability after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of a dental disability since active service is inconsistent with the other lay and medical evidence of record.  Although the separation physical examination noted the presence of dental work, as discussed above, the treatment which the Veteran received while on active service (multiple tooth extractions) constitutes mere dental treatment and is not considered a dental disability due to in-service trauma for VA compensation purposes.  See 38 C.F.R. § 3.306(b)(1); VAOGCPREC 5-97.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).

The evidence does not reflect complaints or treatment related to a dental disability at any time since the Veteran's service separation.  The Veteran sought treatment for a myriad of medical complaints since discharge from service, including a cerebrovascular accident, peripheral neuropathy in each of the lower extremities, and an acquired psychiatric disability.  Significantly, during that treatment, when he specifically complained of other problems, he never reported dental complaints.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 
The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, and the record evidence showing no current dental disability which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.

Tinnitus

The Veteran has a currently diagnosed disability of tinnitus.  See VA Audio examination, dated February 2009.  The Veteran served as a heavy vehicle driver in Vietnam.  He also testified to having noise exposure during basic training on the rifle range seven days a week, without hearing protection.  The Board finds that this establishes noise exposure in service.  Therefore, the remaining question is whether there is a nexus, or connection, between the current tinnitus and his service, either directly or by presumption. 

Following VA audiology examination in March 2009, the VA audiologist opined that it was less likely than not the Veteran's tinnitus was related to active service.  The rationale for this opinion was that there was no documentation of tinnitus in the Veteran's service treatment records.  This rationale violates the Court's decisions in Buchanan and Barr.  See Buchanan, 451 F.3d at 1337; Barr, 21 Vet. App. at 303.  The March 2009 VA examiner's apparent reliance on the absence of evidence as support for the negative nexus opinion concerning the etiology of the Veteran's tinnitus renders this examination report inadequate for VA adjudication purposes.  

Regardless, the Board finds that the evidence currently of record is sufficient to grant the claim. Specifically, tinnitus has been found to be an organic disease of the nervous system.  See Fountain v. McDonald, supra.  Therefore, it is a chronic disability subject to service connection, if it manifests to a degree of 10 percent within the first year after separation from service.  Tinnitus is a unique disability in that it is wholly sensory, and capable of being observed through the senses by the person experiencing it.  Therefore, the Veteran is competent to testify as to having it.  Also, tinnitus is rated under the rating schedule for disabilities as 10 percent disabling upon diagnosis.  The Veteran has testified under oath that he experienced it both in service in Vietnam, and shortly (within a year) after separating from service.  There is no evidence of record to rebut his credibility on these points.  Therefore, because there is competent and credible evidence of tinnitus within one year of separation from service, the Board finds that presumptive service connection for the chronic disability of tinnitus is warranted.  Service connection is granted.

Earlier Effective Date Claims

The Veteran contends that he is entitled to an earlier effective date than August 25, 2014, for a grant of separate 20 percent ratings for his service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.

Laws and Regulations

In general, except as otherwise provided, the effective date of an evaluation an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary and available online or at the local Regional Office.  This provision effectively removed informal claims from VA's processes.  However, the period under consideration in this case is prior to March 2015.  Therefore, a description of the state of the law of claims prior to that date is in order and is for application.  

Prior to March 2015, a "claim" was defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim had not been filed, the AOJ would forward an application form to the claimant for execution.  If the AOJ received a complete application from the claimant within one year from the date it was sent, then the AOJ would consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2016).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.400(o)(2).  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).  See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Servello, 3 Vet. App. at 196.

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

DC 8520 for peripheral neuropathy provides that mild incomplete paralysis is rated 10 percent disabling.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  A 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve.  A higher 40 percent rating is assigned for moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating is assigned for severe incomplete paralysis with marked muscle atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve with the foot dangles and drops, no active movement possible of the muscles below the knee and flexion of the knee weakened or (very rarely) lost.  

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for an earlier effective date than August 25, 2014, for separate 20 percent ratings for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity.  The evidence shows that it was not factually ascertainable that this disability resulted in moderate incomplete paralysis of the sciatic nerve (i.e., a 20 percent rating under DC 8520) until August 25, 2014, the date of a VA examination showing increased peripheral neuropathy symptomatology in each of the Veteran's lower extremities.  See 38 C.F.R. § 4.124a, DC 8520 (2016).  Following the March 2002 rating decision, which granted service connection for peripheral neuropathy of the left lower extremity and for peripheral neuropathy of the right lower extremity and assigned separate 10 percent ratings effective February 22, 2001, the Veteran did not submit any relevant correspondence asserting a claim for an increase.  Rather, the first indication of an increase being warranted did not occur until he reported for routine future VA examination on August 25, 2014.  

VA diabetic sensory-motor peripheral neuropathy Disability Benefits Questionnaire (DBQ) on August 25, 2014, showed that the Veteran complained of more frequent intermittent pain, tingling, and numbness in both forefeet.  The Veteran's peripheral neuropathy symptoms included moderate intermittent pain and mild paresthesias and numbness of the bilateral lower extremities.  Physical examination showed 5/5 muscle strength throughout, normal deep tendon reflexes at the knees, absent deep tendon reflexes at the ankles, decreased sensation in the feet/toes and joints of the feet, decreased cold sensation of the bilateral lower extremities, loss of hair in a stocking distribution bilaterally.  Sensory examination showed moderate incomplete paralysis of the sciatic nerve in each of the lower extremities.  The Veteran was unable to climb ladders or perform heavy labor due to his peripheral neuropathy of the bilateral lower extremities.  He also used a cane for balance.  The diagnosis was diabetic peripheral neuropathy of the bilateral lower extremities.

As noted elsewhere, in the currently appealed rating decision dated on September 18, 2014, and issued to the Veteran and his Agent on November 14, 2014, the AOJ assigned higher 20 percent ratings effective August 25, 2014, for the Veteran's service-connected peripheral neuropathy of the left lower extremity and for service-connected peripheral neuropathy of the right lower extremity.  The AOJ concluded that August 25, 2014, was the appropriate effective date for these ratings because that was the date of a VA examination showing factually ascertainable worsening symptoms.

As also noted elsewhere, in a letter dated on December 30, 2014, the Veteran, through his Agent, disagreed with the effective date assigned for the 20 percent ratings for his service-connected peripheral neuropathy of the left lower extremity and service-connected peripheral neuropathy of the right lower extremity.
The AOJ correctly interpreted the August 25, 2014, VA examination as an informal request for increased ratings.  As noted above, the general rule is that the effective date of an increased rating is no earlier than the date the claim is received, or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(o)(1).  The exception is if there is factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  See also 38 U.S.C.A. 5110(b)(2); Harper, 10 Vet. App. at 125; and VAOPGCPREC 12-98.  The Board has reviewed the available treatment records dated in the year prior to August 25, 2014, and finds that there was no evidence of a factually ascertainable increase in disability due to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.  A note in May 2014 indicated that the Veteran was experiencing pain at a level of 5 out of 10 in his lower extremities, while a note in August 2014 indicated pain at the level of 7 out of 10.  This symptom of pain is not indicative of an ascertainable increase that would allow for an earlier effective date.  Rather, it is the additional symptoms of numbness, absent ankle reflexes, and diminished sensory findings noted on examination in August 2014 that indicate the factually ascertainable increase.  The date of the examination is the appropriate effective date.

Higher Initial Rating Claim and Increased Rating Claims

The Veteran next contends that his service-connected status-post cerebrovascular accident is more disabling than currently (and initially) evaluated.  He also contends that his service-connected peripheral neuropathy in each of his lower extremities and service-connected acquired psychiatric disability other than PTSD (which he characterized as depression) are all more disabling than currently evaluated.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With respect to the Veteran's higher initial rating claim for status-post cerebrovascular accident, the Board notes that, where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).   With respect to the Veteran's increased rating claims for peripheral neuropathy in each of his lower extremities and for an acquired psychiatric disability other than PTSD, the Board notes that, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The evidence of a factually ascertainable increase warranting a staged increased rating need not itself demonstrate that the scheduler criteria for an increased rating are met if additional later evidence otherwise satisfies the scheduler criteria.  See Swain v. McDonald, 27 Vet. App. 219, 224-25 (2015).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating(s).

The Veteran's service-connected status-post cerebrovascular accident currently is evaluated as 10 percent disabling by analogy to 38 C.F.R. § 4.124a, DC 8007 (embolism of brain vessels).  The Rating Schedule provides that vascular conditions rated under DCs 8007 through 8009 will be rated as 100 percent disabling for 6 months and the residuals thereafter will be rated as a minimum 10 percent disabling.  See 38 C.F.R. § 4.124a, DC 8007 (2016).  A review of the record evidence shows that the Veteran was in receipt of a 100 percent rating for 6 months following his cerebrovascular accident.  Id.

The Veteran's service-connected peripheral neuropathy of the left lower extremity and service-connected peripheral neuropathy of the right lower extremity currently are evaluated as 20 percent disabling in each extremity by analogy to 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (diabetes mellitus-paralysis of sciatic nerve).  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (2016).  The Board notes that the rating criteria under DC 8520 are outlined above so they will not be repeated here.

The Veteran's service-connected acquired psychiatric disability other than PTSD currently is evaluated as 30 percent disabling by analogy to 38 C.F.R. § 4.130, DC 9400 (generalized anxiety disorder).  See 38 C.F.R. § 4.130, DC 9400 (2016).  As relevant to this claim, a 30 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood due to such symptoms as suicidal ideation, obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), or an inability to establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9400 for generalized anxiety disorder manifested by total occupational and social impairment due to such symptoms as gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name.  Id. 

The Board recognizes that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013), the Federal Circuit held that a Veteran may qualify for a specific disability rating under 38 CFR § 4.130 only by demonstrating the particular symptoms associated with that percentage, or others of similar frequency, severity, and duration.

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this appeal, a GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995).

Factual Background and Analysis

Status-Post Cerebrovascular Accident

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 10 percent for status-post cerebrovascular accident.  Despite the Veteran's assertions to the contrary, the record evidence shows that his status-post cerebrovascular accident has resolved and he experiences no compensable disability (as seen on VA examination in August 2014).  For example, the evidence shows that, in a September 2008 letter, a private clinician noted that the Veteran initially experienced a cerebrovascular accident (or stroke) in April 2008 following cardiac catheterization and coronary artery bypass graft (CABG) surgery.  The Veteran's current complaints included dizziness without a loss of consciousness or balance, constantly decreased sensation of the right upper extremity, a weaker grip on the right, and right thigh numbness which did not affect walking or moving the right leg.  An magnetic resonance imaging (MRI) scan of the Veteran's brain showed evidence of a recent infarct.  Physical examination showed finger-nose testing with a slight tremor, left more than right, slight dysmetria on the right, rapid finger tapping slower on the right than the left, "some sway with self-correction," decreased sensation to light touch and pinprick on the right hand and right anterolateral thigh, a normal gait, mis-stepping twice on tandem gait "and is able to self-correct," and subtle weakness in the right hand.  The impressions included right hand numbness and weakness residuals of April 2008 stroke.

On VA central nervous system and neuromuscular diseases DBQ in April 2012, the Veteran's complaints included difficulty with balance but not yet using a cane, decreased grip strength, and difficulty picking up pens and writing.  Neurologic exam showed normal speech and gait, 5/5 muscle strength throughout except for 4/5 muscle strength in the right grip and pinch, normal deep tendon reflexes, no muscle atrophy, moderate muscle weakness of the right upper extremity.  The VA examiner stated, "The Veteran currently has no effects due to his [cerebrovascular accident]."  This examiner also stated that the Veteran's symptoms were attributable to carpal tunnel syndrome.  This examiner stated further that the Veteran's residuals from his cerebrovascular accident had resolved completely.  An electroencephalogram (EEG) in 2010 was normal.  The diagnosis was thrombosis, transient ischemic attack, or cerebral infarction in 2008.

The Veteran's physical examination and the diagnosis were unchanged from April 2012 on subsequent VA central nervous system and neuromuscular diseases DBQ's conducted in April 2013 and in August 2014.  At both of these examinations, the VA examiners concluded that any residuals of the Veteran's 2008 cerebrovascular accident had resolved.

The Board acknowledges that the Veteran experienced a cerebrovascular accident (or stroke) in 2008 and initially experienced some right hand numbness and weakness as a result of this stroke.  Despite the Veteran's assertions to the contrary, however, the evidence shows that he does not experience any compensable disability due to his service-connected status-post cerebrovascular accident such that an initial rating greater than 10 percent is warranted for this disability at any time during the appeal period.  See 38 C.F.R. § 4.124a, DC 8007 (2016).  Repeated VA examinations of the Veteran conducted in April 2012, April 2013, and in August 2014 showed that all residuals of his service-connected status-post cerebrovascular accident had resolved and attributed any current symptomatology of the right upper extremity to carpal tunnel syndrome.  In other words, there is no indication that the symptomatology attributable to the Veteran's service-connected status-post cerebrovascular accident worsened at any time during the appeal period.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to an initial rating greater than 10 percent for service-connected status-post cerebrovascular accident.  Thus, the Board finds that the criteria for an initial rating greater than 10 percent for status-post cerebrovascular accident have not been met.

Peripheral Neuropathy of the Bilateral Lower Extremities

The Board next finds that the preponderance of the evidence is against granting the Veteran's claims for a disability rating greater than 20 percent for peripheral neuropathy of the left and right lower extremities.  Despite the Veteran's assertions to the contrary, the evidence does not indicate that he experienced more than moderate incomplete paralysis of the sciatic nerve in either of his bilateral lower extremities such that increased ratings greater than 20 percent are warranted for either of these extremities at any time during the appeal period.  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (2016).  

Notably, the Veteran did not raise a claim for an increased rating for these disabilities.  Rather, he reported for a routine future examination for his service-connected disabilities in August 2014.  At that time, it was determined that a 20 percent rating was warranted for each of the lower extremities.  

By way of history, a little more than a year before his exam, on VA diabetic sensory-motor peripheral neuropathy DBQ in April 2012, the Veteran's complaints included tingling in his feet for the previous 15 years.  He experienced moderate intermittent pain of the bilateral lower extremities, mild paresthesias and/or dysesthesias of the bilateral lower extremities, and moderate numbness of the bilateral lower extremities as a result of his service-connected peripheral neuropathy of the bilateral lower extremities.  Physical examination showed 5/5 muscle strength throughout, normal reflexes throughout, decreased sensation in both feet/toes, normal position sense, decreased cold sensation of the bilateral lower extremities, loss of hair on the lower extremities, and no nerve paralysis.  The VA examiner concluded that the Veteran's "peripheral neuropathy is primarily sensory which means there is no motor paralysis to report."  The diagnosis was diabetic peripheral neuropathy.

On VA diabetic sensory-motor peripheral neuropathy DBQ in April 2013, the Veteran's complaints included intermittent pain, numbness, and tingling in both forefeet.  He experienced mild intermittent pain of the bilateral lower extremities, mild paresthesias and/or dysesthesias of the bilateral lower extremities, and mild numbness of the bilateral lower extremities.  Physical examination showed 5/5 motor strength of the bilateral lower extremities, normal deep tendon reflexes in the bilateral knees and ankles, normal position sense of the bilateral lower extremities, decreased vibration sense and cold sensation of the bilateral lower extremities, no muscle atrophy, and loss of hair in the distal lower extremities.  There was mild incomplete paralysis of the sciatic nerves of the bilateral lower extremities.  The diagnosis was diabetic peripheral neuropathy of the bilateral lower extremities.

On VA diabetic sensory-motor peripheral neuropathy DBQ in August 2014, the Veteran's complaints included more frequent intermittent pain, tingling, and numbness in both forefeet.  He experienced moderate intermittent pain of the bilateral lower extremities, mild paresthesias and/or dysesthesias of the bilateral lower extremities, and mild numbness of the bilateral lower extremities.  Physical examination showed 5/5 motor strength throughout, normal reflexes in the bilateral knees, absent reflexes in the bilateral ankles, decreased sensation to light touch in the feet/toes, normal position sense of the bilateral lower extremities, decreased vibration sense and cold sensation of the bilateral lower extremities, no muscle atrophy, and loss of hair in a stocking distribution of the bilateral lower extremities.  There was moderate incomplete paralysis of the sciatic nerves of the bilateral lower extremities.  The Veteran used a cane for balance "because of neuropathy affecting balance."  The diagnosis was diabetic peripheral neuropathy of the bilateral lower extremities.

The Veteran testified at his June 2016 Board hearing that he experienced numbness and fell twice a year as a result of his service-connected peripheral neuropathy of the bilateral lower extremities.  See Board hearing transcript dated June 14, 2016, at pp. 9-10.  

The Veteran contends that his service-connected peripheral neuropathy has worsened in each of his lower extremities.  Despite the Veteran's assertions to the contrary, the evidence shows only that he experienced, at worst, moderate incomplete paralysis of the sciatic nerves of the bilateral lower extremities (i.e., a 20 percent rating under DC 7913-8520) throughout the appeal period.  See 38 C.F.R. §§ 4.119, 4.124a, DC 7913-8520 (2016).  It appears that, prior to the Veteran's most recent VA examination for peripheral neuropathy in August 2014, his service-connected peripheral neuropathy was manifested by, at worst, mild incomplete paralysis of the sciatic nerve in each of his lower extremities.  The April 2012 VA examiner specifically found no motor neuropathy present and concluded that the Veteran's peripheral neuropathy primarily was sensory in nature at that time.  The April 2013 VA examination noted the presence of mild incomplete paralysis of the sciatic nerve.  And, as noted above, the August 2014 VA examination documented the presence of moderate incomplete paralysis of the sciatic nerve in each of the Veteran's lower extremities.  

There is no indication that the Veteran experienced at least moderately severe incomplete paralysis of the sciatic nerves (i.e., at least a 40 percent rating under DC 7913-8520) in either of his lower extremities such that a disability rating greater than 20 percent is warranted for either lower extremity at any time during the appeal period.  Id.  The April 2012 VA examination found full muscle strength, normal sensation throughout except for the feet/toes, normal reflexes, and no nerve paralysis.  The April 2013 VA examination similarly found normal reflexes, no muscle atrophy, and only mild intermittent pain, mild paresthesias, and mild numbness of the lower extremities.  And, although moderate incomplete paralysis was noted at the August 2014 VA examination, there still was full muscle strength, normal reflexes in the knees, no muscle atrophy, and only moderate intermittent pain, mild paresthesias, and mild numbness of the bilateral lower extremities.  The Veteran also has not identified or submitted any evidence demonstrating his entitlement to a disability rating greater than 20 percent for his service-connected peripheral neuropathy.  In summary, the Board finds that the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity or for peripheral neuropathy of the right lower extremity have not been met.

Acquired Psychiatric Disability other than PTSD

The Board next finds that the preponderance of the evidence supports granting a 50 percent rating for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and depressive disorder.  The Veteran contends that this disability is more disabling than currently evaluated.  The Board agrees, finding that his acquired psychiatric disability is manifested by symptoms that more nearly approximate occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9400) throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9400 (2016).  

On VA mental disorders examination in June 2011, the Veteran's complaints included that he was short-tempered "at times" and easily agitated.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records, which showed that he was "generally stable."  The Veteran had been married to his wife for 45 years.  His youngest daughter and her 3 children lived with the Veteran and his wife.  He reported minimal friendships but was social with co-workers before he retired.  His primary social interaction was with his family.  Although he woke up a few times at night and took 15 minutes to fall back asleep, his sleep was not "particularly problematic."  He and his wife enjoyed camping 6-8 times per year.  He did yard work and his wife did most of the chores inside their home.  His family finances were "difficult."  He reported that he last had worked in 2008 when he was laid off from his former job due to a conflict over missed directions on how to get concrete to a job site.  He also reported that he had quit working his most recent job in 2010 due to problems with his feet.  He denied any problems with co-workers while he was employed.

Mental status examination of the Veteran in June 2011 showed he was casually dressed, "nothing odd or bizarre about his presentation," spontaneous and logical speech, no evidence of hallucinations or delusions, no significant anxiety or panic attacks, generally adequate sleep, a pattern of irritability, some feelings of worthlessness, passing thoughts of suicide without intent or plan, and no history of suicide attempts.  The Veteran's GAF score was 65-70, indicating some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioning pretty well and having some meaningful interpersonal relationships.  The Axis I diagnosis was generalized anxiety disorder and depressive disorder, not otherwise specified.

On VA mental disorders examination in April 2012, the Veteran's complaints included some stress at home after one of his grandchildren who was living with him attempted suicide and occasional racing thoughts every few weeks.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran still lived with his wife of 46 years, his youngest daughter, and her children.  He attended DAV chapter meetings once a month and visited former co-workers at his old job every few months.  He and his wife go camping 2-3 times a month.  He occasionally got up at night.  He was on medication and in therapy.  He reported decreased anxiety and continued passing suicidal thoughts but no intent or plan.  Mental status examination of the Veteran showed depression, anxiety, panic attacks which occurred weekly or less often, and suicidal ideation.  The VA examiner concluded that the Veteran's service-connected acquired psychiatric disability resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran's GAF score was 61, indicating some mild symptoms.  The Axis I diagnosis was anxiety disorder, not otherwise specified.

On private psychological evaluation with F.B., Psy.D., in October 2012, the Veteran's complaints included insomnia, panic attacks, anhedonia, inattention, lethargy, memory problems, and social isolation and withdrawal from daily activities.  He also experienced difficulty in attention and concentration, decreased energy, tearfulness, and nervousness.  He further reported experiencing PTSD symptoms including intrusive and distressing memories, nightmares, cold sweats during sleep, avoidance of people and places, and hyperarousal and hypersensitivity.  He lived with his wife of 46 years.  He reported a close relationship with all of his family members.  He also reported that his PTSD symptoms caused problems at his job before he was laid off in 2008 because he was irritable and his insomnia caused daily exhaustion, inattention, memory problems, and lack of concentration.  He also arrived late to work repeatedly or missed work.  The Veteran's GAF score was 45, indicating serious symptoms.  The Axis I diagnoses included major depressive disorder and generalized anxiety disorder.

On VA mental disorders examination in April 2013, the Veteran's complaints included ongoing mild anxiety symptoms and easy agitation.  He reported that his relationship with his wife was stable.  There were no changes in his socialization since his most recent examination in April 2012.  The VA examiner stated that the Veteran's symptoms had remained relatively stable since his most recent examination.  Mental status examination of the Veteran showed depression, anxiety, and disturbances of motivation and mood.  The VA examiner concluded that the Veteran's service-connected acquired psychiatric disability resulted in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by continuous medication.  The Veteran's GAF score and the Axis I diagnosis were unchanged from April 2012.

On VA outpatient treatment in October 2013, the Veteran's complaints included ongoing depression and family difficulties, especially with his grandchildren, and passive thoughts of suicide.  He still was married to his wife.  He worried about financial stress from being on a fixed income.  Mental status examination of the Veteran showed he was lethargic, full orientation, appropriate grooming, slow speech, intact language, no perceptual disturbances, circumstantial thought process and association, no unusual thought content, good insight, impaired judgment, and intact memory.  The Axis I diagnosis was depressive disorder, not otherwise specified.

In June 2014, the Veteran stated that he was doing well.  He found his current medication regimen to be effective.  He reported rare panic and intrusive suicidal ideation.  Although he had attended therapy in the past, he stated that he did not need to go back to therapy because he was feeling all right.  He enjoyed camping and still was married to his wife of 48 years.  He also enjoyed spending time with his grandchildren, including on an upcoming camping trip.  Mental status examination of the Veteran showed he was alert and oriented, good eye contact, normal voice, somewhat soft speech without much inflection possibly secondary to improving vertigo, good grooming and hygiene, linear thought process, appropriate thought content, no psychosis, and intact memory and cognition.  The diagnoses were recurrent major depressive disorder, in remission, and anxiety, not otherwise specified.

On VA mental disorders DBQ in August 2014, the Veteran's complaints included ongoing irritability, anger, and passing suicidal ideation.  He remained married to his wife and had a positive relationship with her although he admitted to being "angry and contrary at times."  He had ongoing good relationships with his children.  He did not have any friendships because he had lost many friends during his years of alcohol abuse.  He saw his brothers occasionally and had a positive relationship with his sister.  He went camping every other weekend with his wife.  He was involved with shopping, chores, and working around the house.  He reported quitting his last job in 2008 due to cardiac surgery.  He last had a panic attack in the 1980s when he was abusing alcohol and attributed his panic attacks to his alcohol abuse.  He stopped abusing alcohol in 1985.  Mental status examination of the Veteran showed he was well-dressed, good hygiene, no obvious cognition or memory deficits, logical and coherent thoughts, a depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  When asked about Dr. F.B.'s October 2012 psychological evaluation, the Veteran stated that he had not actually been seen by Dr. F.B. in October 2012 but his representative had paid this clinician for a records review.  The VA examiner noted that the diagnoses offered by Dr. F.B. in October 2012 were inconsistent with the Veteran's treatment history.  The diagnosis was generalized anxiety disorder.

On VA outpatient treatment in December 2014, the Veteran reported he was doing well although experiencing intermittent irritability with his wife who "often forgets things and is hard of hearing."  He denied experiencing any current anxiety.  He reported frequent awakening during sleep but quickly returning to sleep.  Mental status examination of the Veteran showed full orientation, casually dressed, easily conversational, fluent speech, good eye contact, no abnormal movements, linear, organized, and goal-directed thoughts, no suicidal or homicidal ideation, no auditory or visual hallucinations, good insight and judgment, and grossly intact memory and cognition.  The diagnoses were unchanged from June 2014.

In December 2015, the Veteran reported 2 mild panic attacks since he was last seen.  He was not concerned by either of them and could not remember what triggered them.  He had no panic in more than 1 month.  He reported "broken" and fragmented sleep of 6-7 hours with intermittent waking for no reason.  The Veteran's mental status examination and the diagnoses were unchanged.

The Veteran testified before the Board in June 2016 that he had a lack of motivation and crying spells every few weeks due to his service-connected acquired psychiatric disability.  See Board hearing transcript dated June 14, 2016, at pp. 2-3.  He testified that he had suicidal thoughts daily.  Id., at pp. 3-4.  He also testified that he got angry easily, had verbal altercations with one of his grandchildren and with strangers, and experienced attention and concentration problems.  Id., at pp. 5-6.  He testified further that he experienced monthly panic attacks and did not socialize with friends.  Id., at pp. 7.

On private psychological evaluation in June 2016 with E.T., PhD., mental status examination of the Veteran showed he was well-groomed, a clear, coherent voice, reported daily thoughts of suicide but firm denials of suicidal intent or plan, reported frequent anxiety and panic attacks "over the years" but less panic symptoms due to taking medication, reported severe depression and anxiety, and no interests outside of the home.  The impressions were recurrent severe major depressive disorder with melancholic features and generalized anxiety disorder.

The Veteran contends that his service-connected acquired psychiatric disability other than PTSD is more disabling than currently evaluated.  The Board agrees, finding that evidence supports assigning a 50 percent rating for this disability throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9400 (2016).  

The Board acknowledges that Dr. F.B. concluded in October 2012 that the Veteran's service-connected acquired psychiatric disability other than PTSD had worsened significantly and demonstrated serious symptoms.  This clinician also noted, for the first time, that the Veteran reported myriad PTSD symptoms as well.  As the August 2014 VA examiner stated, however, it is not clear whether Dr. F.B. actually interviewed the Veteran or instead merely reviewed his records.  The Veteran himself reported in August 2014 that he had not been interviewed by Dr. F.B. and instead paid for a records review by this clinician.  The Board notes that Dr. F.B. stated in October 2012 that she had interviewed the Veteran and administered a battery of psychological tests.  

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A bare transcription of lay history, unenhanced by additional comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  

The Board again notes that the Veteran himself stated that, contrary to what Dr. F.B. noted in the October 2012 report, he was not interviewed or tested by this clinician.  Thus, the basis for Dr. F.B.'s evaluation is not clear from the record (as the VA examiner subsequently noted in August 2014).  What Dr. F.B. noted in the October 2012 report also is not consistent with information obtained on actual examinations of the Veteran conducted by VA clinicians before and after October 2012.  And Dr. F.B. provided no support for the divergent conclusions reached in this report (when compared with the consistent findings of multiple VA examiners before and after October 2012).  Having reviewed this evidence, the Board concludes that this evidence is entitled to no probative value as to whether the symptomatology attributable to the Veteran's service-connected acquired psychiatric disability other than PTSD worsened during the appeal period.  

The evidence indicates that the Veteran experienced, at times, occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (i.e., a 30 percent rating under DC 9400) and, at times, occupational and social impairment with reduced reliability and productivity (i.e., a 50 percent rating under DC 9400).  See 38 C.F.R. § 4.130, DC 9400 (2016).  For example, there were no significant anxiety or panic attacks noted on VA examination in June 2011 and, although there were passive thoughts of suicide, there was no intent or plan and no history of suicide.  At that examination, the Veteran reported waking up during sleep although he thought this was not "problematic" for him.  He went camping with his wife 6-8 times per year.  The Veteran's GAF score reflected mild symptoms.  Depression, anxiety, and disturbances of motivation and mood were found on VA examination in April 2013.  The April 2013 VA examiner concluded that the Veteran would be unable to perform occupational tasks only during periods of significant stress.  Passive thoughts of suicide, slow speech, and impaired judgment were noted in October 2013.  He reported rare panic and intrusive suicidal ideation for the first time in June 2014 although his mental status examination showed no psychosis and intact memory.  Although the Veteran has been married to his wife for nearly 50 years, including throughout the appeal period, he reported increasing irritability towards her in December 2014.  He consistently reported having no friendships or socializing outside of his family.  He experienced 2 mild panic attacks and fragmented sleep with frequent awakening in December 2015.  He also reported crying spells, a lack of motivation, daily thoughts of suicide, easy anger, attention and concentration problems, monthly panic attacks, no friends, getting into verbal altercations with strangers and ongoing problems, including verbal altercations, in his relationship with one of his grandchildren at his Board hearing in June 2016.  The Veteran reported to Dr. E.T. in June 2016 that he had no interests outside of the home and routinely spent the day in bed when he experienced a decompensating episode of psychiatric symptoms.  

The Board notes that, when a question arises as to which of two disability ratings to assign, the higher rating will be assigned when the disability picture more nearly approximates the relevant rating criteria for the higher rating.  See 38 C.F.R. § 4.7 (2016).  As outlined above, the evidence suggests that the Veteran's disability picture, at times, meets the criteria for a 30 percent rating and, at other times, meets the criteria for a 50 percent rating for service-connected acquired psychiatric disability.  Having reviewed the evidence, the Board concludes that the Veteran's overall disability picture more nearly approximates the relevant rating criteria for a 50 percent rating under DC 9400 for his service-connected acquired psychiatric disability throughout the appeal period.  See 38 C.F.R. § 4.130, DC 9400 (2016).  In other words, the evidence suggests that the Veteran experienced symptoms of similar frequency, severity, or duration as the symptomatology required for a 50 percent rating as a result of his service-connected acquired psychiatric disability other than PTSD such that an increased rating is warranted for this disability throughout the appeal period.  See Vazquez-Claudio, 713 F. 3d at 112.  

In contrast, the evidence does not indicate that the Veteran experiences occupational and social impairment with deficiencies in most areas or total occupational and social impairment (i.e., a 70 or 100 percent rating under DC 9400) such that a disability rating greater than 50 percent is warranted at any time during the appeal period.  See 38 C.F.R. § 4.130, DC 9400 (2016).  For example, the Veteran's speech was not impaired other than being slow in October 2013 and soft due to improving vertigo in June 2014.  His thought processes and communication consistently were not impaired.  He was fully oriented, well-groomed, and without delusions or hallucinations on repeated evaluations.  He also had no problems maintaining generally positive relationships with his wife of nearly 50 years and most of his family members (with the exception of 1 grandchildren with whom he reported verbal altercations).  In other words, the evidence suggests that the Veteran did not experience symptoms of similar frequency, severity, or duration as the symptomatology required for a 70 or 100 percent rating as a result of his service-connected acquired psychiatric disability other than PTSD at any time during the appeal period.  Id.  In summary, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 50 percent rating for an acquired psychiatric disability other than PTSD have been met.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected status-post cerebrovascular accident, peripheral neuropathy of the bilateral lower extremities, or acquired psychiatric disability other than PTSD.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).  An extraschedular analysis is not required in every case.  In fact, in Yancy v. McDonald, 27 Vet. App. 484 (2016), the Court noted that, when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).  Similarly, the Court stated in Yancy "that the Board is required to address whether referral for extraschedular consideration is warranted for a Veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  See Yancy, 27 Vet. App. at 495; see also Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

In this case, the Veteran has not argued that he is entitled to extraschedular consideration for any of his currently appealed service-connected disabilities.  The Board also finds that the issue of whether the Veteran is entitled to referral for extraschedular consideration for his service-connected disabilities is not reasonably raised by a review of the record.  As discussed above, the evidence shows that the disability ratings currently assigned to the service-connected status-post cerebrovascular accident and peripheral neuropathy in the lower extremities are supported by the medical evidence demonstrating the symptomatology attributable to each disability throughout the appeal period.  As also discussed above, the evidence supports assigning an increased 50 percent rating for the service-connected acquired psychiatric disability as the medical evidence more nearly approximates the criteria for this rating throughout the appeal period.  Given the foregoing, the Board finds that no further discussion of referral for extraschedular consideration is required.

TDIU

The Veteran essentially contends that his service-connected disabilities preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.

Laws and Regulations

A Veteran may be awarded a TDIU upon a showing that he or she is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him or her from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his or her nonservice-connected disabilities nor his or her age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a total rating based on individual unemployability is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his or her service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to a TDIU due to service-connected disabilities.  The Veteran essentially contends that his service-connected disabilities, alone or in combination, preclude him from securing or maintaining a substantially gainful occupation, entitling him to a TDIU.  The record evidence does not support his assertions regarding these impact of his service-connected disabilities on his employability.  It shows instead that, although the Veteran stopped working full-time in approximately 2008 and has not worked at all since 2010, and although he meets the scheduler criteria for a TDIU, his service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.  Information provided by SSA shows that the Veteran is in receipt of SSA disability benefits.  The Veteran's SSA records largely consist of duplicates of his VA outpatient treatment records and examination reports.  The Board notes in this regard that it is not bound by any determination of SSA.  

The Board also notes that service connection currently is in effect for generalized anxiety disorder and depressive disorder, evaluated as 30 percent disabling effective April 9, 2008, coronary artery disease, evaluated as 30 percent disabling effective August 1, 2008, diabetes mellitus, evaluated as 20 percent disabling effective February 22, 2001, diabetic neuropathy of the left lower extremity, evaluated as 20 percent disabling effective August 25, 2014, diabetic neuropathy of the right lower extremity, evaluated as 20 percent disabling effective August 25, 2014, status-post cerebrovascular accident, evaluated as 10 percent disabling effective November 1, 2008, and diabetic nephropathy, evaluated as zero percent disabling effective June 1, 2004.  The Veteran's service-connected peripheral neuropathy in the bilateral lower extremities is considered a single disability ratable at 40 percent for purposes of determining entitlement to a TDIU.  His current combined disability evaluation for compensation is 80 percent effective August 25, 2014.  Thus, he meets the scheduler criteria for a TDIU.  See 38 C.F.R. § 4.16(a) (2016).

The evidence shows that, in a letter dated on December 23, 2010, M.J., M.D., stated that the Veteran experienced severe diabetic peripheral neuropathy which "disrupted his ability to work as a truck driver" because he could no longer feel the brake pedal, gas pedal, or clutch.  Dr. M.J. concluded that the Veteran was unable to work.

Following VA mental disorders examination in June 2011, the VA examiner stated that the Veteran had the functional capacity to work.  He noted that "daily employment would be quite beneficial" for the Veteran and participating in work and providing financial support for his family "would provide a good source of self-esteem for him."  This examiner concluded that the Veteran was not compromised by his service-connected acquired psychiatric disability other than PTSD in terms of being able to work.

Following VA mental disorders examination in April 2012, the VA examiner opined that the Veteran should be employable "at least in an environment with relatively low stress."  Although this examiner noted the Veteran's reported past  problems with co-workers, he concluded that the Veteran would have no problems with co-workers or supervisors in the future.  This examiner also noted that the Veteran reported that "he could do part time work if necessary."

In an August 2012 letter (which was not received by VA until it was submitted by the Veteran's agent in October 2012), D.D., M.D., stated that he had reviewed the Veteran's claims file.  Dr. D.D. also stated that he had been asked to state when the Veteran "was unable to work due to his impairments."  This clinician listed the Veteran's past medical history, past surgical history, partial list of medical records reviewed, and diagnoses.  He concluded that the Veteran would be unable to work due to his inability to sit, stand, or walk for extended periods of time due to diabetic neuropathy of the lower extremities.  Dr. D.D. also concluded that the Veteran would be unable to work "regular hours" due to right hand pain and numbness "which could be related to" his status-post cerebrovascular accident and diabetes.

In her October 2012 letter, Dr. F.B. opined that the Veteran was unemployable solely as a result of his service-connected acquired psychiatric disability.

Following VA diabetic sensory-motor peripheral neuropathy examination in April 2013, the VA examiner stated that the Veteran would be able to perform sedentary work only.

On VA mental disorders DBQ in August 2014, the Veteran reported that he had quit working as a concrete truck driver in 2008 due to cardiac surgery.  The VA examiner stated that there was "nothing that would indicate unemployability."  This examiner noted that the Veteran would have difficulty working in a highly social setting, working with the public, or in a fast-paced or socially changing work environment.  This examiner also noted that the Veteran would be able to manage work tasks which were "simple, routine, and rote."  This examiner concluded that daily employment would be psychologically beneficial for the Veteran.

Following VA diabetic sensory-motor peripheral neuropathy DBQ in August 2014, the VA examiner concluded that the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities would preclude him working on ladders, heights, or heavy labor.

The Veteran testified at his June 2016 Board hearing that he last had worked in 2010 delivering auto parts but quit working because that job was too physically demanding.  He also stated that he had stopped working as a concrete truck driver in 2008 following a stroke.  See Board hearing transcript dated June 14, 2016, at pp. 13-14.  The Veteran's representative contended that Dr. M.J.'s December 2010 opinion, Dr. D.D.'s August 2012 opinion, Dr. F.B.'s October 2012 opinion, and the VA examiner's August 2014 opinion all supported granting a TDIU.  Id., at pp. 22.

The Board acknowledges here that Dr. F.B. determined in October 2012 that the Veteran was unemployable solely as a result of his service-connected acquired psychiatric disability other than PTSD.  The Board already has found this evidence to be less than probative on the issue of whether the symptomatology attributable to the Veteran's service-connected acquired psychiatric disability had worsened (as discussed above).  It again appears that, contrary to what Dr. F.B. stated in her report, she did not interview or examine the Veteran and merely reviewed certain of his records in order to prepare an opinion.  Thus, the Board finds that this evidence is not probative on whether the Veteran is unemployable solely as a result of his service-connected acquired psychiatric disability other than PTSD.

The remaining evidence shows that, although the Veteran meets the scheduler criteria for a TDIU, he is not unemployable solely as a result of his service-connected disabilities.  In making this finding, the Board assigns greater probative value to the VA examiner's opinions concerning the Veteran's unemployability than the opinions provided by Dr. M.J. in December 2010 and by Dr. D.D. in August 2012.  Critically, as with Dr. F.B.'s less than probative opinion on the Veteran's unemployability, neither Dr. M.J. nor Dr. D.D. actually examined the Veteran.  Nor did they address in their opinions whether the Veteran would be able to perform sedentary work.  Dr. M.J. also concluded that the Veteran's service-connected peripheral neuropathy in the lower extremities was severely disabling.  As discussed above, the evidence shows that this disability is no more than moderately disabling.  Dr. D.D. also found that the Veteran was unemployable as a result of right hand pain and weakness; however, the April 2012 VA examiner found that the Veteran's right hand pain and weakness were attributable to non-service-connected carpal tunnel syndrome.  Dr. D.D.'s conclusion concerning right hand pain and weakness persuasively suggests that he impermissibly considered the impact of non-service-connected disabilities when evaluating the Veteran's employability.  See Van Hoose, 4 Vet. App. at 361.  

In contrast to the opinions from Dr. D.D. and Dr. M.J., the VA examiner's opinions concerning the impact of the Veteran's service-connected disabilities on his employability were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  The June 2011 VA examiner found that daily employment would benefit the Veteran and his service-connected acquired psychiatric disability did not impact his employability.  The Board finds it highly significant that the Veteran himself reported on VA examination in April 2012 that he could work part-time.  The April 2012 VA examiner concluded that the Veteran was employable in a "low stress" job.  The April 2013 VA examiner found that the Veteran was employable in sedentary work only.  The August 2014 VA mental disorders DBQ examiner specifically determined that, although the Veteran would have difficulty working in a highly social setting, working with the public, or in a fast-paced or socially changing work environment, he would able to manage simple work tasks and daily employment would be psychologically beneficial for him.  This examiner also found nothing to suggest that the Veteran was unemployable.  The Board acknowledges that the August 2014 VA diabetic sensory-motor peripheral neuropathy examiner concluded that the Veteran could not work on ladders, heights, or in heavy labor.  The evidence does not indicate that the Veteran's previous work history involved this kind of work, however, since he was a concrete truck driver and a delivery driver for an auto parts company.  And, although the Veteran subsequently testified in June 2016 that he had problems with motivation, his testimony does not suggest that he could not manage simple work tasks.  The Veteran also has not identified or submitted any evidence which demonstrates his entitlement to a TDIU.  In summary, the Board finds that the evidence does not support granting a TDIU.

Dismissal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).   

As noted in the Introduction, after the Veteran perfected a timely appeal on the issues of entitlement to special monthly compensation based on housebound status after November 1, 2008, and entitlement to service connection for bilateral carpal tunnel syndrome and for restless leg syndrome, he requested that his appeal for these claims be withdrawn in statements made on the record at his June 2016 Board hearing.  See Board hearing transcript dated June 14, 2016, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these claims and they are dismissed.

ORDER

Entitlement to service connection for a dental disability is denied.

Entitlement to service connection for tinnitus is granted. 


	(CONTINUED ON NEXT PAGE)

ORDER (continued)

Entitlement to an effective date earlier than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an effective date earlier than August 25, 2014, for a 20 percent rating for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an initial rating greater than 10 percent for status-post cerebrovascular accident is denied.

Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the left lower extremity is denied.

Entitlement to a disability rating greater than 20 percent for peripheral neuropathy of the right lower extremity is denied.

Entitlement to a 50 percent rating for an acquired psychiatric disability other than PTSD, to include generalized anxiety disorder and depressive disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a TDIU due to service-connected disabilities is denied.

Entitlement to special monthly compensation based on housebound status after November 1, 2008, is dismissed.

Entitlement to service connection for bilateral carpal tunnel syndrome is dismissed.

Entitlement to service connection for restless leg syndrome is dismissed.


_____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


